United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-308
Issued: April 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 20, 2013 appellant filed a timely appeal from an October 30, 2013
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for a hearing. Because more than 180 days elapsed from the most recent merit decision
dated May 20, 2013 to the filing of this appeal, on November 20, 2013, the Board lacks
jurisdiction to review the merits of this case.1
ISSUE
The issue is whether OWCP properly denied appellant’s request for a hearing.

1

The last merit decision in this case was the May 20, 2013 hearing representative decision, which terminated her
wage-loss compensation benefits. For final adverse decisions of OWCP issued on or after November 19, 2008, a
claimant must file an appeal within 180 days of the decision. 20 C.F.R. § 501.3(e). To be considered timely filed,
the request should have been received by the Clerk of the Board on or before November 18, 2013.

FACTUAL HISTORY
OWCP accepted that on August 11, 2008 appellant, then a 49-year-old retail sales
associate, slipped and fell down at work and sustained contusions to her lower back and left
ankle. It later expanded her claim to include contusions of both knees, cervical and lumbosacral
sprains, an L5-S1 herniated disc, a tear of the right medial meniscus and a right shoulder
contusion. Appellant stopped work and received medical and wage-loss compensation.
OWCP referred appellant, together with a statement of accepted facts and the medical
record, for a second opinion examination to Dr. Leon Sultan, a Board-certified orthopedic
surgeon, to determine the nature and extent of her work-related medical condition and disability.
In a June 11, 2012 report, Dr. Sultan provided an accurate history of appellant’s injury and set
forth physical findings on examination. He found that appellant’s accepted conditions had
resolved and that she was no longer disabled as a result of the August 11, 2008 employment
injury. Dr. Sultan determined that she was capable of returning to her date-of-injury job full time
and did not require further medical treatment or physical limitations.
On April 11, 2013 OWCP proposed to terminate appellant’s medical and wage-loss
benefits based on Dr. Sultan’s June 11, 2012 report. By decision dated May 20, 2013, it
finalized the termination of appellant’s medical and wage-loss compensation effective
May 20, 2013.
By letter dated September 9, 2013, received by OWCP on September 17, 2013, appellant
requested an oral hearing regarding the May 20, 2013 decision. She resubmitted work restriction
notes, diagnostic testing and medical reports by Dr. David Toturgul, a sports medicine specialist,
and Dr. Mehran Manouel, a Board-certified orthopedic surgeon.
By decision dated October 30, 2013, OWCP denied appellant’s request for an oral
hearing on the grounds that it was not timely filed. It found that her hearing request was dated
September 9, 2013, more than 30 days after OWCP’s decision issued on May 20, 2013. OWCP
exercised its discretion by considering appellant’s hearing request and further denied it as the
issues involved could be addressed equally well pursuant to a request for reconsideration and
submitting evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.2 A claimant is entitled to a hearing or review of the written record as a matter of right
only if the request is filed within the requisite 30 days as determined by postmark or other
carrier’s date marking and before the claimant has requested reconsideration.3 The Board has
held that section 8124(b) (1) is “unequivocal” in setting forth the time limitation for requesting
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.616(a).

2

hearings.4 OWCP regulations5 provide that a request received more than 30 days after an OWCP
decision is subject to OWCP’s discretion and the Board has held that OWCP must exercise this
discretion when a hearing request is untimely.6
ANALYSIS
The 30-day period for determining the timeliness of a request for an oral hearing or
review commences the day after the issuance of OWCP’s decision. See Donna A. Christley, 41
ECAB 90 (1989). As appellant’s September 9, 2013 hearing request was filed on September 17,
2013 it was not within 30 calendar days of OWCP’s May 20, 2013 decision. OWCP properly
determined that her request for hearing was untimely filed.
OWCP exercised its discretion and determined that appellant’s hearing request could
equally well be addressed by requesting reconsideration and submitting additional evidence to
address whether she continued to suffer residuals of her August 11, 2008 employment injury.
The Board has held that the only limitation on OWCP’s authority is reasonableness and an abuse
of discretion is generally shown through proof of manifest error, a clearly unreasonable exercise
of judgment or actions taken which are contrary to both logic and probable deductions from
established facts.7 The evidence of record does not indicate that OWCP abused its discretion in
its denial of appellant’s request for an oral hearing. Accordingly, the Board finds that OWCP
properly denied her request for an oral hearing.
On appeal, appellant alleges that she complied with all of OWCP’s requests for additional
information and evidence. She listed the dates of the letters she sent OWCP regarding the
termination of her medical and wage-loss compensation benefits. As previously explained, the
Board does not have jurisdiction over the termination issues.8
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a hearing.

4

Joseph R. Giallanza, 55 ECAB 186 (2003).

5

20 C.F.R. § 10.616(b).

6

Supra note 4.

7

Samuel R. Johnson, 51 ECAB 612 (2000).

8

The Board notes that appellant submitted additional evidence following the October 30, 2013 nonmerit decision.
Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision,
the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit the evidence to OWCP with a request for reconsideration.

3

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 21, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

